Hon. Jep S, Puller                      Cpln%onNo. V-919.
Crlmlnal Dlstriot  Attorney
Beaumont, Texas                         Be: Constructlon  of Art.
                                            974a, V.C.S., as
                                            amended by H.B. 158,
D4ar sir:                                   AatB 51st Legislature

          Your request for en opinion relative to the
oon#tructUm ot &z#olei 97h aa amendsd by the gist I&g-
irldw4   baB h%@&W@%qUent~y liartt%d by you t0 the
i?llow~   que*bion:
             “If   the Cou@y Clerk       has. preoented     to
      h5a ror rwordet2on a mbdlvlrrion plat, WiGh-
      ila the rroope or Art. $##a, a& awxled, which
      plat  ha6 been sqqmbv4d by the #aper author-
       Sttle!u but W&eh doee not looaf%   such subdi-
      viaion by a corner   of the original   survey,
      would it be the duty of suoh clerk to re-
      Celve and reoord   such plat or to refuse to
       do 805”
             Sectton    1 or Article     974a, V.C.S.,     prior       to
Ita   ull#wLplent by the 51st Le&slature           provided:
            “That hereafter,   every earner of any
      tract or land a3tuated within the corpor-
      ate llmlts OF wlthm five sUldrP,~~oith& cor-
      yate    limits of any city . . . which aon-,
       a&us twenty-five    thousand inhabltant8  or
      more, . . . who may hereartezy aW&vlde       the
       rra#Win two or more arts ror the purpose
       or ittyag OUTutp .5d&.w~.~i0~  .    ~haii
       o&w-a    plat to be made whleh oh&i ae-
       ourately deecribe~ all of the subdivislim                   i
       0r such tract or parcels. 0r land, giving
       dimensions thereof, and the d+~~%nslons of
       all the streets,  sll%ys,   squar%s, parks,
       or other psrtimw    ot reuse Inten%%% to be
       deWdate% to ,$ub$lc we,          or ror the uee or
      .~himm         or amers    or    leta   rrsntlng    there-
       on @r adjacent     thbreto.”
    Eon. Jep S. Puller,    page 2     (v-919)


               House Bill 158, Act6 of the 51st Legislature,
    1949, prevldes as rollows:
                “An Act to amend Section 1 of Chapter
         231 or the Act8 or the Regular Session of
         the Fortlet~.Legislature        In 1927, mpear&g
         a8 A&icle     974a of Vernon's Revised Civil
         Statutes,   relative    to the approval of sub-
         dlvlrion   plats within the corporate limits
         or rlthln rive (5) aZlee of the corporate
         llm%lzs, 0r certain cities       so as to provide
         that the benefits     and the terms thereof
         shall extend to all cities;        repealing   Sec-
         t;Pon 10 of Chapter al,       Acts, Regular Ses-~
         NoA, Fortieth      Legl$l~ture;    and declaring
         an amargency.
              “BE IT RNACTED BY TRE LEOISLATURB
                                              OF
         TRE STATR OF TEXAS:

,               “Section 1. That Chapter 231 of the
         Acts of the Regular Session of the Fortieth
         Le islature    In 1927, appearing as Article
         &a     of Vernon's Revteed Civil Statutes
         (Section ?,.$hemeor honever, appearing as
         Article   427b'-&r Vern6n8d Revised Penal &de),
         be amended &x-the, following    particulars, to
         wit:

              "(1)    Section 1 or said Act, now appear-
         ing 61) Section 1 or said Article   974a, is
         hamby amended $o that itshall      hereafter
         read as follows,    namely:
                 “‘Section    1. That hereafter     every ow&
         er of any tract of land,sltuated          within the
         corporate limits.        or within five miles of
          the-corporate     lfrhfts of any city in the State
         .+Z Texasp who may her-
              Mto or more parts for the purpose of lag-
          Ing out any subdivision        D e D shall cause a
         plat to be made thereof which shall accurate-
          ly describe all of eafd eubdivfsion          or add%-
          tion by metes and bounds and locate the 8-e
         with respect to an original         corner of the
          orleltnall survey of which ‘it is a, Dart, glvfng
         Be dim&slons theFeof of said subdivision              or
          addition,     and dlmenslons of all streets,      al-
          lws o squares, parks or other portions 6f
Hon. Jep S. FuPler,       page 3   (V-919)


       saae intended to be dedicated to pub-
       lic use, or ror the use of purchasers or
       oun%rs of lots frontfug thereon or adja-
       cent thereto;  provfded, however, that no
       plat Cf any subdivision  of a.ny tract or
       land or any addition to any town or city
       shall be recorded unless the mime shall
       accurately  d%rcPObe all of said subdlvi-
       alon or addition by aetes and bounds and
       locate the same nith respect to an or--



               Sectiion 35 or Article   III,   Constitution   or
Yeam    pro7laer      UI foluwe:
             *Ho bfl1 o 0 e shall contain more
       #ban on% Bob ect, uhf&h shall be expreus-
       CQinltstlle.  t    Butiraap     subsect shall
       Be.embraced,Qn an sot, ihlch shall not be
       bxpressed in:the tftle,   such act shall be
       pbfd only as to so much thereof.    as shal1
       pot be so expressed."   (Baphasis added).
              In construing the above quoted provklnn         It
 hae been held that the objtct        of this pmvfeion    of’ the
-CoMtlf%tion     is to compel the caption to contafn the
 subjects embraced wlth5.n the bill.         This prevents the
 caption from concealing the purpose of the bill snd
 avoids deception 5.n its adoption.         It is by means of
 the title    that the 1egislatoP     may reaeonabfy be appris-
 ed of the scope of the bill so that surprise may be
 prevented.     ThetltlethatstatestBe          purpose tomake a
 certain change in the prior law limits the amendatory
 act to the maicIng of the change designated and precludes
 any addlttonal     contrary or different     aprendment. ffulf Xn-
       ce Co, v. James, 143 Tex. 424, 185 S*W.2d 96-g
         attle and PastuPe Co. v. Carpenter, 109 Tex. 103,
        w 52 (1918)                Loufsfana Power Co, v. City of
 Bar&~$11~~        67 s.R.z&        (Tex.Comm,Appz 1933); 39 Tex.
 ur.       .

               We quote from the Gulf Iwsumnce        case the'fol-
lOWIn&
             "It fs sf@ii"fcant in this cogunectfom
       that the bill as orLglnally  3.Ektroduced con-
       tafned only the matter set out In S&ion       1
,Eon. Jep 9. pullet,   page 4   (v-919)


      of the Act, Vernonls Ann.Civ.St.art.668~,
      B 15, relating   to the transfer  of the oper-
      ator’s and chauffeur’s    license fund.   The
      caption to the Act was entirely    appropriate
      to cover that subject,    but was not approprl-
      ate to cover a transfer of any other mnda.
      Thereafter,   some time on the last day of
      that seecrlon of the Legislature,   the bill
      wa4 amended by a free conference    committee
      to include the seventeen addltional     funds,
      88 provided ior in Section 2 of the Act,
      Vernon's Ann.Civ.St.art.4385ai     But no mater-
      ial change was made In the title    to the bill
      when this amendment was added.     This created
      an ideal aituatlcm whereby the members of the
      ge.   ,‘ltur6 might be misled by the title     to
         3.
           “The tStle to the Aot cont8%m nothing
     to Indicate that the body OS the Act purport-
     ed to tr&n#fer.the     seventetn special funda
     Pe$erred to.,in Section2cfthe       Act, Vernon’@
     I\nn.Clv.St.art.4385a.      Section 2 of the Act
     ti therecore unconstitutional.
           “We by nq amas llntend to insiauate
      thst the fi$%le to @he Acf was 80 drawn ror
      the purpo+$ of ~tleaelving 8ny one. There la




            Article   g74a prior to its amendment by the
 5lst Legislature   contained no provialon requiring the
 aubd@rlsion or adQlt$m to~be located with respect to an
                                             of which it la a
                                               body of House
                                       ..We note, however,
                                       any reference   to such
adb&tlona>~Fequiremeaft: nm do we find any provision        in
t@e e8ptiOn wlkich showB,that this additional       Change was
 to bi? m#de $4 i&tScLe $‘#al    As stated in the Gulf In-
sur@ioe c(aae, #ppr@, we do not intend to Insinuate that
‘the t$tle on $&a bJ,,JJ W&Bdrawn far the purpose of da-
 celwlng anyone.    ft m$q have been a complete oversight
 or emor.    we nap&@ he14 that the caption was not suf-
Hah. Jep 8. loller,   page 5   (V-919)


           In view of the above quoted conatltutional
prwlsion   and the above holding by the Texas Supreme
Court, It Is our opinion that that portion of House
Bill 138 requiring   eub~dlvisfans or addlticns to be Po-
cated with respect to an orfgfnal    corner of the orfgln-
al. survey of which it fe a part, is ln vfo9ation    of
Section 35 of Article   III of the Constitutfon  of Texas.
            You are therefore   advised that If the County
Clerk has presented.to    him for recordation    the subdfvi-
 elan plat within themscope of Article     97'ra, BB amended
by.Bouee Bill 158, which plait haa been approved b,y the
proper authorities,    but which does not locate such sub-
~divlalon with respect to an orlglnal     corner, of the ori-
@ml     survey, he should not refuse to receive and file
.atioh pl& because of Its failure     to have a 1ocatSon
with reference   to an original   corner.


           .That portion of Xoude Bill 158, Acts of
     the.$lst    fR&lslatWe,   placing an additional
     FeqrtsMpent that'plats     of subdlvialons    or ad-
     dltlona shall locate such subdlvlslona        with
     respect ~to an original    corner of the or&pnal
     survey is in violation     of Article   III, Section
     35 of the Constltutlon     of Texas, alnce that
     Dart of the amendment was not Drovlded fbr in
          caption of E&e Bill 158~-Gulf0~ummce
            s J~LUPW,  143 TAX. 424, 185 s w d !a6
              ; m     Cattle and Pasture Cc, v. Carven-
            109 Tex. 103 200 S W 521 I 1918)        T
            lana.Power CA. v. Cit; of Farmer&*
            W;2d 235 (Tex.Comm.App.1933);      39 Tex.Jur,

                                         Yours very truly,




                                          John Reeves
                                            Aasintant